DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 5-9 and 11-13 are pending in this application.  Claims 1-4 and 10 have been cancelled.  Claims 11-13 have been added.  Claims 5-9 and 11-13 are rejected in this Office action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
It is noted that applicant refers to an ,IDS but no IDS has been submitted.  It is further noted that the one document submitted is not legible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 11-13  are rejected under 35 U.S.C. 103 as being unpatentable over CN 104186683.
CN 104186683 teach a method of preparing cheese using Monascus purpureus (see entire English translation).  CN 104186683 teach Monascus purpureus.  CN 104186683 teach inoculating Monascus purpureus in a milk containing a starter, fermentation, draining, and ripening (see entire translation, especially claims and Embodiments).  CN 104186683 teach the production of metabolites such as monascorubin, citrinin, GABA, and enzymes (see description).
The limitations as to amounts of metabolites, hardness, viscosity, and elasticity would be no more than obvious to that of CN 104186683 because the same components and process steps are used to obtain the same final product.
It is noted that once the art has recognized the use of Monascus purpureus in the production of cheese, then the use and manipulation of different strains would be obvious, expected, and well-within the skill of the art.
It is noted that the layer of red skin and white fluff is obvious to that of Monascus purpureus.  It is further noted that hardness, viscosity, and elasticity is dependent on the cheese type wherein the recited values would be obvious to the claimed cheeses

US 2021/0219564 is cited as of interest.

Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention is directed to CGMCC No. 18564 and that the claimed temperatures differ.
In the absence of unexpected results, it is noted that once the art has recognized the use of Monascus purpureus in the production of cheese then the use and manipulation of different strains would be obvious, expected, and well-within the skill of the art.
It is noted that temperature is a result effective variable.  In the absence of a showing of criticality, the manipulation of times and temperatures is obvious and expected.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        



LAW
September 23, 2022